EXHIBIT 99.1 FOR IMMEDIATE RELEASE AtheroGenics Seeks to Realign Capital Structure - Will Not Repay 2008 Notes at Maturity - ATLANTA, GA – September 2, 2008 – AtheroGenics, Inc. (Nasdaq: AGIX), a pharmaceutical company focused on the treatment of chronic inflammatory diseases, today reported that it will not repay the Company’s 4.5% Convertible Notes (the “2008 Notes”, CUSIP 047439AB0) due today, nor will it make its scheduled interest payment on the 2008 Notes or the 4.5% Convertible Notes due March 1, 2011 (the “2011 Notes”, CUSIP 047439AE4). The Company has been attempting to restructure its 2008 Notes prior to their maturity, but was unable to agree on a restructuring on terms acceptable to the Company and the holders of the 2008 Notes. In a related move, AtheroGenics has retained Morgan Stanley to assist it in evaluating restructuring alternatives to its current capital structure.Holders of all three series of convertible notes: the 2008 Notes, the 2011 Notes and the 1.5% Convertible Notes due February 1, 2012 (the “2012 Notes”, CUSIP 047439AD6 and CUSIP 047439AC8) are invited to contact Morgan Stanley (contact information below) for further information. “The very large debt burden of the Company has created a significant impediment to our ability to effectively develop our primary asset, AGI-1067,” said Russell M.
